COURT OF APPEALS OF VIRGINIA

Present: Judges Elder, Fitzpatrick and Annunziata
Argued at Richmond, Virginia


TIMOTHY JOSEPH LEVI
                                          MEMORANDUM OPINION * BY
v.        Record No. 2640-96-2             JUDGE LARRY G. ELDER
                                            SEPTEMBER 16, 1997
COMMONWEALTH OF VIRGINIA


          FROM THE CIRCUIT COURT OF THE CITY OF RICHMOND
                     James B. Wilkinson, Judge

          Kevin M. Schork (Epperly, Follis & Schork,
          P.C., on brief), for appellant.
          Robert H. Anderson, III, Assistant Attorney
          General (James S. Gilmore, III, Attorney
          General, on brief), for appellee.



     Timothy Joseph Levi (appellant) appeals his convictions of

two counts of conspiracy to distribute heroin in violation of

Code § 18.2-256. 1   He contends that the evidence was insufficient

to prove that he entered into an agreement with either Corey

Jones or "Darrell" 2 to distribute heroin.   For the reasons that

follow, we affirm.

     Under Code § 18.2-256, it is illegal for any person to

conspire to commit any offense defined in either the article of

the criminal code dealing with drug-related crimes or in the Drug

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
     1
      Appellant was also convicted of two counts of distributing
heroin in violation of Code § 18.2-248. He does not appeal
either of these convictions.
     2
      The evidence admitted at trial did not establish Darrell's
last name.
Control Act.   Although Code § 18.2-256 does not set forth the

meaning of "conspire," its definition is well established.    "A

conspiracy is 'an agreement between two or more persons by some

concerted action to commit an offense.'"    Hudak v. Commonwealth,

19 Va. App. 260, 262, 450 S.E.2d 769, 771 (1994) (citations

omitted).

     The existence of an actual agreement between two or more

persons is an essential element of the crime of conspiracy.      See
Fortune v. Commonwealth, 12 Va. App. 643, 647, 406 S.E.2d 47, 48

(1991).

            In order to establish the existence of a

            conspiracy, as opposed to mere aiding and

            abetting, the Commonwealth must prove "the

            additional element of preconcert and

            connivance not necessarily inherent in the

            mere joint activity common to aiding and

            abetting."
Zuniga v. Commonwealth, 7 Va. App. 523, 527, 375 S.E.2d 381, 384

(1988) (citation omitted).    The existence of an agreement between

an accused and another person to commit an offense may be proved

by circumstantial evidence.    See Schultz v. Commonwealth, 6 Va.

App. 439, 442-43, 369 S.E.2d 215, 217 (1988) (citing Floyd v.

Commonwealth, 219 Va. 575, 580, 249 S.E.2d 171, 174 (1974)).

"[A] formal agreement need not be shown" and "a conspiracy 'can

be inferred from the overt conduct of the parties.'"     Id. at 443,




                                  2
369 S.E.2d at 217 (citation omitted).

      When the sufficiency of the evidence to prove conspiracy is

challenged on appeal, "the evidence must be viewed in the light

most favorable to the Commonwealth, granting to it all reasonable

inferences fairly deducible therefrom."   Feigley v. Commonwealth,

16 Va. App. 717, 722, 432 S.E.2d 520, 523-24 (1988) (citing

Higginbotham v. Commonwealth, 216 Va. 349, 352, 218 S.E.2d 534,

537 (1975)).   The jury's verdict will not be disturbed unless

plainly wrong or without evidence to support it.   See Traverso v.

Commonwealth, 6 Va. App. 172, 176, 366 S.E.2d 719, 721 (1988).

      First, we conclude that the evidence was insufficient to

prove the existence of a conspiracy between appellant and Jones.

 During both transactions for which appellant was charged with

conspiracy, Jones was working as a confidential informant -- an

agent of the police.   Because Jones was not a "bona fide

co-conspirator," there could be no "meeting of the minds" as a

matter of law between him and appellant to distribute heroin to

Detective Foster.   See Fortune, 12 Va. App. at 648, 406 S.E.2d at

49.

      However, we also conclude that the evidence was sufficient

to support the jury's conclusion that appellant entered into an

agreement with Darrell to distribute heroin.   Jones' testimony

regarding the conduct of Darrell and appellant on December 7 and

12 and the tape of the telephone conversation between Darrell and

Jones indicates that Darrell and appellant had previously agreed




                                 3
to sell heroin.   The integral role played by Darrell in both

transactions and the orchestrated nature of his participation

supports the reasonable inference that he both knew of

appellant's plan to sell heroin to Jones and had earlier formed

the intent to cooperate in the venture.   From his initial phone

call to Jones on behalf of appellant to his continuous

chauffeuring of appellant and Jones throughout all of the pivotal

points of both deals, Darrell's coordinated participation

indicates that he and appellant were working together pursuant to

a prior agreement.
     Because we cannot say that the jury's conclusion that

appellant entered into an agreement with Darrell to distribute

heroin was either plainly wrong or unsupported by the evidence,

we affirm the convictions of conspiracy to distribute heroin.

                                                         Affirmed.




                                 4